

Exhibit 10.25




BAKER HUGHES, A GE COMPANY
EXECUTIVE SEVERANCE PROGRAM
(As Adopted Effective January 1, 2019)
















--------------------------------------------------------------------------------





BAKER HUGHES, A GE COMPANY
EXECUTIVE SEVERANCE PROGRAM
(As Adopted, Effective January 1, 2019)
WHEREAS, Baker Hughes, a GE company, a corporation organized and existing under
the laws of the State of Delaware (the “Sponsor”), recognizes that one of the
most valuable assets of it and its affiliates is its and their key management
executives;
WHEREAS, the Sponsor and its affiliates would like to provide severance benefits
in the event that a key management executive is involuntarily terminated in
certain circumstances;
WHEREAS, the Sponsor desires to establish the Baker Hughes, a GE company
Executive Severance Program (the “Program”) as a new executive severance
benefits program;
WHEREAS, the Program shall be a constituent benefit program maintained under the
Baker Hughes Incorporated Welfare Benefits Plan, also known as the Baker Hughes,
a GE company Welfare Benefits Plan; and
WHEREAS, effective January 1, 2019, the Program shall supersede any prior
severance program or policy (formal or informal) of the Sponsor or its adopting
affiliates covering eligible employees who are not yet in pay status;
NOW, THEREFORE, the Sponsor hereby establishes the Program, which shall be a
constituent benefit program under the Baker Hughes, a GE company Welfare
Benefits Plan, effective January 1, 2019.









--------------------------------------------------------------------------------








BAKER HUGHES, A GE COMPANY
EXECUTIVE SEVERANCE PROGRAM
(As Adopted, Effective January 1, 2019)
TABLE OF CONTENTS


 
Page


1.    ESTABLISHMENT, OBJECTIVE AND DURATION
1


1.1    Establishment
1


1.2    Objective
1


1.3    Duration
1


2.    DEFINITIONS
1


2.1    Capitalized Terms
1


2.2    Number and Gender
4


2.3    Headings
4


3.    ELIGIBILITY
4


4.    BENEFITS
5


(a)    Benefits Measured With Reference to Base Compensation
5


(b)    Outplacement Benefits
5


(c)    Participants Employed Primarily Outside of the United States
6


(d)    Additional Discretionary Benefits
6


5.    OTHER BENEFIT PROGRAMS; RETURN OF COMPANY PROPERTY
6


5.1    Other Benefit Programs
6


5.2    Return of Company Property
6


6.    TIME OF BENEFITS PAYMENTS
6


7.    WITHHOLDING
7


8.    REDUCTION FOR OTHER SEVERANCE BENEFITS; NON-EXCLUSIVITY OF RIGHTS;
STATUTORY SEVERANCE
7


8.1    Reduction for Other Severance Benefits; Statutory Severance
7


8.2    Coordination of Benefits With Statutory Notice and Statutory
Severance/Indemnity Rights
7


8.3    Non-Exclusivity of Rights
7


9.    DEATH OF PARTICIPANT
8


10.    UNFUNDED ARRANGEMENT
8


11.    ADMINISTRATION OF THE PROGRAM
8


11.1    Plan Administrator
8


11.2    Self-Interest of Administrative Committee Members
8


11.3    Compensation and Bonding
8


11.4    Plan Administrator Powers and Duties
8


11.5    Standard of Judicial Review of Plan Administrator Actions
9


11.6    Reliance Upon Documents, Instrument, etc.
9


12.    AMENDMENT AND TERMINATION
10









- i -





--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)


 
Page


13.    CLAIMS REVIEW PROCEDURES; CLAIMS APPEALS PROCEDURES
10


13.1    Claims Review Procedures
10


13.2    Claims Appeals Procedures
10


14.    PARTICIPATION IN THE PROGRAM BY AFFILIATES
11


14.1    Adoption Procedure
11


14.2    No Joint Venture Implied
12


15.    MISCELLANEOUS
12


15.1    Program Not an Employment Contract
12


15.2    Alienation Prohibited
12


15.3    Return of Benefits
13


15.4    Reemployment
13


15.5    No Modifications of the Program Other Than by Amendment
13


15.6    Severability
13


15.7    Binding Effect
13


15.8    Arbitration
13


15.9    Contractual Statute of Limitations for Benefit Claims Disputes
14


15.10    Venue
14


15.11    Governing Law
14











- ii -





--------------------------------------------------------------------------------






BAKER HUGHES, A GE COMPANY
EXECUTIVE SEVERANCE PROGRAM
(As Adopted, Effective January 1, 2019)


1.
ESTABLISHMENT, OBJECTIVE AND DURATION

1.1    Establishment. Baker Hughes, a GE company, a Delaware corporation, hereby
establishes a severance benefit program for certain designated employees to be
known as the “Baker Hughes, a GE company Executive Severance Program” (the
“Program”) effective January 1, 2019. Effective January 1, 2019, the Program
supersedes any severance plan, program or policy (formal or informal) maintained
by the Company (defined below) or any of its Affiliates (defined below) covering
eligible employees to the extent they are not then in pay status, and, effective
January 1, 2019, any such severance plan, program or policy, to the extent
superseded, is hereby terminated.
1.2    Objective. The Program is designed to attract and retain certain
designated employees of the Company (defined below) and to provide replacement
income if their employment is terminated because of Involuntary Terminations.
1.3    Duration. The Program, as it may be amended by the Board (defined below)
from time to time, shall remain in effect until the Board terminates the
Program.
2.
DEFINITIONS

2.1    Capitalized Terms. Whenever used in this Program, the following
capitalized terms in this Section 2.1 shall have the meanings set forth below:
“Administrative Committee” means the administrative committee appointed by the
Compensation Committee of the Board for the employee benefit plans of the
Sponsor and its subsidiaries.
“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Sponsor or General Electric Company.
“Base Compensation” means a Participant’s base salary or wages (as defined in
section 3401(a) of the Code for purposes of federal income tax withholding) from
the Company, measured on an annual basis, modified by including any portion
thereof that such Participant could have received in cash in lieu of (i) any
elective deferrals made by the Participant pursuant to the Baker Hughes, a GE
company Supplemental Retirement Plan or other nonqualified deferred compensation
plan or (ii) elective contributions made on his or her behalf by the Company
pursuant to a qualified cash or deferred arrangement described in section 401(k)
of the Code and any elective contributions under a cafeteria plan described in
section 125 of the Code, and modified further by excluding any bonus, incentive
compensation, commissions, expense reimbursements or other expense allowances,
fringe


- 1 -





--------------------------------------------------------------------------------

        


benefits (cash and noncash), moving expenses, deferred compensation (other than
elective contributions to the Company’s qualified cash or deferred arrangement
described in section 401(k) of the Code), welfare benefits as defined in ERISA
(whether or not such welfare benefits are subject to ERISA), overtime pay,
special performance compensation amounts and severance compensation. A
Participant’s Base Compensation shall be based upon the amount of his or her
applicable pay amounts in effect immediately prior to his or her Employment
Termination Date. To the extent that any laws applicable in the jurisdiction
where the Participant is employed requires that Base Compensation include
additional elements, then such applicable laws shall govern.
“Benefits” means the severance benefits a Participant is entitled to receive
pursuant to Section 4 hereof. Other benefits as specified in Section 5 are not
considered severance benefits for purposes of the Program.
“Board” means the Board of Directors of the Sponsor.
“Cause” means (i) unacceptable performance by the Participant or (ii) a
violation by the Participant of any of the Company’s rules or policies,
including, but not limited to, any breach of restrictive covenants; in the case
of either (i) or (ii), as determined by the Company in its sole discretion. To
the extent that any laws applicable in the jurisdiction where the Participant is
employed requires a different definition of “Cause”, then such definition under
applicable laws shall govern.
“Code” means the United States Internal Revenue Code of 1986, as amended, or any
successor act.
“Company” means the Sponsor or an Affiliate that adopts the Program pursuant to
the provisions of Section 14.
“Continuous Service” for purposes of the Program, means a Participant’s service
for the Company and Affiliates commencing on his or her most recent date of hire
by the Company, an Affiliate, Baker Hughes, a GE company, LLC (previously, Baker
Hughes Incorporated) or GE O&G (within the meaning of the Transaction Agreement
and Plan of Merger dated as of October 30, 2016, among General Electric Company,
Baker Hughes Incorporated, Bear Newco, Inc. and Bear MergerSub, Inc.) and ending
on the date of the complete severance of the Participant’s employment
relationship with the Company or an Affiliate without a contemporaneous transfer
to the employ of the Company or any Affiliate. For purposes of computing a
Participant’s “Continuous Service” hereunder, a Participant will not be treated
as having a new date of hire if he is directly transferred from the employ of
the Company or an Affiliate to the employ of an Affiliate or the Company. A
Participant’s “Continuous Service” hereunder that is attributable to service in
connection with the GE O&G business shall be computed by the Plan Administrator
based upon service records supplied by General Electric Company or its delegate.


- 2 -

--------------------------------------------------------------------------------

        


“Employment Termination Date” means the date on which the employment
relationship between the Participant and the Company is terminated due to an
Involuntary Termination.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, or any successor act.
“Governmental Authority” means the United States or any state, provincial, local
or foreign government, or any subdivision, agency, commission or authority
thereof, any quasi-governmental or multinational organization or authority,
self-regulatory organization, or any court, arbitrator, tribunal or mediator.
“Involuntary Termination” means the complete severance of a Participant’s
employment relationship with the Company (i) because the Participant’s position
is eliminated; (ii) because the Participant and the Company agree to the
Participant's resignation of his or her position at the request of the Company;
(iii) which occurs in conjunction with, and during the period that begins 90
days before and ends 180 days after, an acquisition, merger, spin-off,
reorganization (either business or personnel), facility closing or a
discontinuance of the operations of the division(s) in which the Participant is
employed; (iv) because the Company terminates the Participant’s employment for a
reason other than for Cause; or (v) for any other reason which is deemed an
Involuntary Termination by the Plan Administrator. An Involuntary Termination
does not include (i) a termination of employment for Cause; (ii) a transfer of
employment from one Company to another Company or an Affiliate, or a transfer of
employment to a venture or entity in which the Company or an Affiliate has any
equity interest; (iii) a temporary absence, such as a Family and Medical Leave
Act leave or a temporary layoff in which a Participant retains entitlement to
re-employment; (iv) the Participant’s death, disability or retirement; or (v) a
voluntary termination of employment by the Participant.
“Month of Base Compensation” means Base Compensation divided by 12.
“Month of Continuous Service” means 30 days of Continuous Service.
“Participant” means an individual who is (i) employed in the services of the
Company, (ii) classified by the Company as an officer or senior executive band
or executive band, and (iii) eligible to participate in the Program under
Section 3.
“Program” means the Baker Hughes, a GE company Executive Severance Program, as
amended from time to time.
“Plan Administrator” means the Sponsor, acting through its delegates. Such
delegates shall include the Administrative Committee, and any individual Plan
Administrator appointed by the Board with respect to the employee benefit plans
of the Sponsor and its Affiliates, each of which shall have the duties and
responsibilities assigned to it from time to time by the Board. As used in the
Program, the term “Plan Administrator” shall refer to the applicable delegate of
the Sponsor as determined pursuant to the actions of the Board.


- 3 -

--------------------------------------------------------------------------------

        


“Separation and Release Agreement” means the agreement which a Participant is
required to execute and deliver in order to receive the Benefits. The Chief
Human Resources Officer of the Sponsor or his or her designee may adopt more
than one form of the Separation and Release Agreement to comply with or take
into account the laws of different jurisdictions or to take into account
individual circumstances.
“Section 409A” means section 409A of the Code and the Department of Treasury
rules and regulations issued thereunder.
“Separation From Service” has the meaning ascribed to that term in Section 409A.
“Specified Employee” means a person who is, as of the date of the person’s
Separation From Service, a “specified employee” within the meaning of Section
409A.
“Sponsor” means Baker Hughes, a GE company, a Delaware corporation.
“Year of Continuous Service” means 12 Months of Continuous Service.
2.2    Number and Gender. As used in the Program, unless the context otherwise
expressly requires to the contrary, references to the singular include the
plural, and vice versa; references to the masculine include the feminine and
neuter; references to “including” mean “including (without limitation)”; and
references to Sections and clauses mean the sections and clauses of the Program.
2.3    Headings. The headings of Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Program, the text shall control.
3.
ELIGIBILITY

To be eligible to receive Benefits under the Program, an individual must (i) be
a common law employee of the Company; (ii) be classified by the Company as an
officer of the Company or senior executive band or executive band; (iii) have
executed the Company’s executive agreement or any other applicable employment
agreement containing intellectual property assignment, confidentiality,
non-competition and/or non-solicitation provisions; (iv) have at least six (6)
Months of Continuous Service; (v) incur an Involuntary Termination; and
(vi) execute and deliver to the Plan Administrator a Separation and Release
Agreement provided to the Participant by the Plan Administrator by the deadline
specified by the Plan Administrator. An individual who is classified by the
Company as an independent contractor is not eligible to participate in the
Program (even if he or she is subsequently reclassified by a Governmental
Authority as a common law employee of the Company and the Company acquiesces to
the reclassification).
An individual who otherwise meets the eligibility criteria of the Program shall
not be eligible for Benefits under the Program, if, as determined in the sole
discretion of the Plan Administrator: (1) the individual dies, retires, quits,
resigns or otherwise abandons his or her job before the date the Company
designates in his or her Separation and Release Agreement as his or her
separation date, unless the Company approves in writing an earlier separation
date or the Company approves


- 4 -

--------------------------------------------------------------------------------

        


in writing a voluntary resignation on an earlier date; (2) the Company
terminates the employment of the individual for Cause; (3) the individual
accepts another position with the Company or an Affiliate in connection with or
following the individual’s termination from the individual’s current position;
or (4) the termination of the Program.
4.
BENEFITS

The Company shall provide a Participant who has satisfied the eligibility
requirements of Section 3 the Benefit described below. No Benefit will be deemed
to have accrued prior to a Participant’s Employment Termination Date, and a
Participant will have no vested rights to any Benefits until the occurrence of
an Involuntary Termination.
(a)    Benefits Measured With Reference to Base Compensation.
The provisions of this paragraph (a) of this Section 4 apply in the case of a
Participant who is employed primarily in the United States.
Subject to Section 8.1, if the Participant is classified by the Company as an
officer immediately prior to his or her Employment Termination Date, and has at
least two Years of Continuous Service, the amount of the Participant’s Benefit
shall be equal to 12 Months of Base Compensation.
Subject to Section 8.1, if the Participant is classified by the Company as
senior executive band immediately prior to his or her Employment Termination
Date, and has at least two Years of Continuous Service, the amount of the
Participant’s Benefit shall be equal to 9 Months of Base Compensation.
Subject to Section 8.1, if the Participant is classified by the Company as
executive band immediately prior to his or her Employment Termination Date, and
has at least two Years of Continuous Service, the amount of the Participant’s
Benefit shall be equal to 6 Months of Base Compensation.
An eligible employee who has at least six Months of Continuous Service but less
than two Years of Continuous Service shall be entitled to receive one-half of
the Benefit described above.
The Company reserves the right to and may enhance a Participant’s severance pay,
in writing, in its sole discretion and without an amendment to the Program, and
may provide for other forms of severance pay or severance benefits.
(b)    Outplacement Benefits.
The provisions of this paragraph (b) of this Section 4 apply in the case of a
Participant who is not employed primarily outside of the United States.
An eligible employee who executes and does not later revoke the Separation and
Release Agreement and who otherwise meets the terms and conditions of the
Program shall be entitled to


- 5 -

--------------------------------------------------------------------------------

        


receive outplacement services with a company designated by the Company in an
amount (if any) and for the duration designated by the Company.
(c)    Participants Employed Primarily Outside of the United States.
Notwithstanding the foregoing provisions of this Section 4, the Company shall
provide a Participant who is employed primarily outside of the United States
such Benefit as the Plan Administrator determines taking into consideration any
prohibitions or restrictions and any statutorily mandated severance benefits
applicable to the Participant, with the intent of providing such Participant
Benefits that are generally comparable to the Benefits provided to Participants
who are employed primarily in the United States. It is the express intent of the
Company that any Benefit paid to such a Participant will be in lieu of any
statutorily-mandated severance benefits.
(d)    Additional Discretionary Benefits.
The Company reserves the right to and may enhance a Participant’s severance pay,
in writing, in its sole discretion and without an amendment to the Program, and
may provide for other forms of severance pay or severance benefits.
5.
OTHER BENEFIT PROGRAMS; RETURN OF COMPANY PROPERTY

5.1    Other Benefit Programs.
The Company will pay the Participant, or cause the Participant to be paid, any
other compensation and employee benefits to which he is entitled in accordance
with the terms of the applicable compensation and employee benefit arrangements.
Nothing in this Section 5.1 shall be construed to mean that a Participant is
entitled to any benefits under any particular compensation or employee benefit
arrangement.
5.2    Return of Company Property.
No later than the Participant’s Employment Termination Date (unless the Plan
Administrator agrees otherwise in writing), the Participant shall return to the
Company any Company-owned property, including, but not limited to, credit cards,
documents, files, computers, cellular telephones, personal digital assistants
and any other company property of any kind or nature, in Participant’s
possession as of his or her Employment Termination Date.
6.
TIME OF BENEFITS PAYMENTS

If the Participant is not a Specified Employee and the Participant has timely
signed and delivered to the Plan Administrator the Separation and Release
Agreement furnished to the Participant by the deadline established by the Plan
Administrator, the Company shall pay the Participant the cash Benefits described
in clause (a) of Section 4 in a single sum cash payment on the date that is 90
days after the date of the Participant’s Separation From Service. A Participant
will not be permitted to specify the year in which his or her payment will be
made. If the Participant is a Specified Employee and the Participant has timely
signed and delivered to the Plan Administrator the Separation and Release
Agreement furnished to the Participant by the deadline established by


- 6 -

--------------------------------------------------------------------------------

        


the Plan Administrator, the Company shall pay the Participant the cash Benefits
described in clause (a) of Section 4 in a single sum cash payment on the date
that is six months after the date of the Participant’s Separation From Service.
Whether the Participant is or is not a Specified Employee, the Participant will
not be paid the cash Benefits described in clause (a) of Section 4, and the
Participant shall forfeit any right to such payments, unless (i) the Participant
has signed and delivered to the Plan Administrator the Separation and Release
Agreement furnished to the Participant and (ii) the period for revoking such
Separation and Release Agreement shall have expired (in the case of both clause
(i) and clause (ii)) prior to the earlier of the deadline established by the
Plan Administrator or the applicable payment date (the date that is 90 days
after the Participant’s Separation From Service if the Participant is not a
Specified Employee or the date that is six months after the date of the
Participant’s Separation From Service if the Participant is a Specified
Employee).
7.
WITHHOLDING

The Company may withhold from any Benefits paid under the Program all foreign,
federal, and state and local income taxes required to be withheld, and all
employment taxes required to be withheld; provided that no taxes shall be
withheld before Benefits are otherwise scheduled to be paid under the Program.
8.
REDUCTION FOR OTHER SEVERANCE BENEFITS; STATUTORY SEVERANCE NON-EXCLUSIVITY OF
RIGHTS

8.1    Reduction for Other Severance Benefits; Statutory Severance. The amount
of the Benefits to which a Participant is otherwise entitled under the Program
shall be reduced by the amount, if any, of any other severance payments payable
to the Participant by the Company under any other plan, program or individual
contractual arrangement.
8.2    Coordination of Benefits With Statutory Notice and Statutory
Severance/Indemnity Rights. If any benefits obligations and/or notices are
required to be given or paid to a Participant in conjunction with severance of
employment under the laws of the country where the Participant is employed, or
under applicable federal, state or local law, the Benefits paid to the
Participant will be coordinated with such amounts so that there is no
duplication of benefits. To the extent that a Participant becomes or will become
entitled to payment in the form of notice of termination or indemnity/severance
benefits by virtue of the application of applicable law, then the amount of the
Benefits to which a Participant is otherwise entitled under the Program shall be
reduced by the amount of such payment or future payment.
8.3    Non-Exclusivity of Rights. Nothing in the Program shall prevent or limit
the Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company for which the
Participant may qualify, nor shall anything herein limit or reduce such rights
as the Participant may have under any agreements with the Company or any of its
subsidiaries, except as otherwise provided in Section 8.1. Amounts which are
vested benefits or which the Participant is otherwise entitled to receive under
any plan or program of the Company or any of its Affiliates shall be payable in
accordance with such plan or program.


- 7 -

--------------------------------------------------------------------------------

        


9.
DEATH OF PARTICIPANT

If a Participant dies after his or her Employment Termination Date but before
the Participant receives full payment of the cash Benefits to which he is
entitled, any unpaid Benefits will be paid to the Participant’s surviving
spouse, or if the Participant does not have a surviving spouse, to the
Participant’s estate. Such payment shall be made within 90 days after the death
of the Participant.
10.
UNFUNDED ARRANGEMENT

The Program is only a general corporate commitment of the Company, and each
Participant must rely upon the general credit of the Company for the fulfillment
of its obligations hereunder. Under all circumstances, the rights of
Participants to any asset held by the Company will be no greater than the rights
expressed in the Program. Nothing contained in the Program shall constitute a
guarantee by the Company that the assets of the Company will be sufficient to
pay any Benefit under the Program or would place the Participant in a secured
position ahead of general creditors of the Company. The Participants are only
unsecured creditors of the Company with respect to their Benefits, and the
Program constitutes a mere promise by the Company to make Benefit payments in
the future. No specific assets of the Company have been or shall be set aside,
or shall in any way be transferred to a trust or shall be pledged in any way for
the performance of the Company's obligations under the Program which would
remove such assets from being subject to the general creditors of the Company.
To the extent that any applicable laws governing Participants employed outside
the United States require otherwise, then such applicable laws shall govern.
11.
ADMINISTRATION OF THE PROGRAM

11.1    Plan Administrator. The Sponsor shall be the “plan administrator” and
the “named fiduciary” for purposes of ERISA. The Program shall be administered
by Plan Administrator.
11.2    Self-Interest of Administrative Committee Members. No member of the
Administrative Committee shall have any right to vote or decide upon any matter
relating solely to himself or herself under the Program or to vote in any case
in which his or her individual right to claim any benefit under the Program is
particularly involved. In any case in which the any Administrative Committee
member is so disqualified to act, the other members of the Administrative
Committee shall decide the matter in which the Administrative Committee member
is disqualified.
11.3    Compensation and Bonding. No members of the Administrative Committee
shall receive compensation with respect to his or her services on the
Administrative Committee. To the extent required by applicable law, or required
by the Company, no member of the Administrative Committee shall furnish bond or
security for the performance of his or her duties hereunder.
11.4    Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Program according to the
terms and provisions hereof and shall have all powers necessary to accomplish
these purposes, including, but not by way of limitation, the right, power, and
authority:


- 8 -

--------------------------------------------------------------------------------

        


(a)    to make rules, regulations, and bylaws for the administration of the
Program that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Program and the rules and regulations promulgated
thereunder by the Plan Administrator;
(b)    to construe in its discretion all terms, provisions, conditions, and
limitations of the Program;
(c)    to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program in such manner and to such extent
as it shall deem in its discretion expedient to effectuate the purposes of the
Program;
(d)    to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Program;
(e)    to determine in its discretion all questions relating to eligibility to
become Participants;
(f)    to determine whether and when a Participant has incurred an Involuntary
Termination; and
(g)    to make a determination in its discretion as to the right of any
individual to a Benefit under the Program and to prescribe procedures to be
followed by Participants, former Participants or beneficiaries in obtaining
Benefits hereunder.
11.5    Standard of Judicial Review of Plan Administrator Actions. The Plan
Administrator has full and absolute discretion in the exercise of each and every
aspect of its authority under the Program, including without limitation, the
authority to determine any person’s right to a Benefit under the Program.
Notwithstanding any provision of law or any explicit or implicit provision of
this document, any action taken, or ruling or decision made, by the Plan
Administrator in the exercise of any of its powers and authorities under the
Program shall be final and conclusive as to all parties other than the Sponsor,
including without limitation all Participants, regardless of whether the
Administrative Committee or one or more of its members may have an actual or
potential conflict of interest with respect to the subject matter of the action,
ruling, or decision. No final action, ruling, or decision of the Plan
Administrator shall be subject to de novo review in any judicial proceeding or
arbitration; and no final action, ruling, or decision of the Plan Administrator
may be set aside unless it is held to have been arbitrary and capricious by a
court or arbitrator having jurisdiction with respect to the issue.
11.6    Reliance Upon Documents, Instruments, etc. The Plan Administrator may
rely upon any certificate, statement or other representation made by or on
behalf of the Company, any employee or any Participant, which the Plan
Administrator in good faith believes to be genuine, and on any certificate,
statement, report or other representation made to it by any agent or any
attorney, accountant or other expert retained by it or the Company in connection
with the operation and administration of the Program.


- 9 -

--------------------------------------------------------------------------------

        


12.
AMENDMENT AND TERMINATION

The Board or the Compensation Committee of the Board shall have the right to
amend or terminate the Program, in whole or in part, for any reason.
Notwithstanding the foregoing, to the extent laws applicable to a Participant
who is employed outside the United States prohibit the amendment or termination
of the Program with respect to the Participant, then such laws shall govern.
13.
CLAIMS REVIEW PROCEDURES; CLAIMS APPEALS PROCEDURES

13.1    Claims Review Procedures. When a Benefit is due, the Participant (or the
person entitled to Benefits under Section 9) should submit a claim to the office
designated by the Plan Administrator to receive claims. Under normal
circumstances, the Plan Administrator will make a final decision as to a claim
within 60 days after receipt of the claim. If the Plan Administrator notifies
the claimant in writing during the initial 60‑day period, it may extend the
period up to 120 days after the initial receipt of the claim. The written notice
must contain the circumstances necessitating the extension and the anticipated
date for the final decision. If a claim is denied during the claims period, the
Plan Administrator must notify the claimant in writing, and the written notice
must set forth in a manner calculated to be understood by the claimant:
(a)    the specific reason or reasons for the denial;
(b)    specific reference to the Program provisions on which the denial is
based;
(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    an explanation of the Program claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review.
If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.
13.2    Claims Appeals Procedures. For purposes of this section the Participant
or the person entitled to Benefits under Section 9 are referred to as the
“claimant”). If the claim of the claimant made pursuant to Section 13.1 is
denied and he wants a review, he must apply to the Plan Administrator in
writing. That application can include any arguments, written comments,
documents, records, and other information relating to the claim for benefits. In
addition, the claimant is entitled to receive on request and free of charge
reasonable access to and copies of all information relevant to the claim. For
this purpose, “relevant” means information that was relied on in making the
benefit determination or that was submitted, considered or generated in the
course of making the determination, without regard to whether it was relied on,
and information that demonstrates compliance with the Program’s administrative
procedures and safeguards for assuring and verifying that Program provisions are
applied consistently in making benefit determinations. The Plan


- 10 -

--------------------------------------------------------------------------------

        


Administrator must take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether the information was submitted or considered in the initial benefit
determination. The claimant may either represent himself or herself or appoint a
representative, either of whom has the right to inspect all documents pertaining
to the claim and its denial. The Plan Administrator can schedule any meeting
with the claimant or his or her representative that it finds necessary or
appropriate to complete its review.
The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Program
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.
Within 60 days of receipt by a claimant of a notice denying a claim under the
preceding paragraph, the claimant or his or her duly authorized representative
may request in writing a full and fair review of the claim by the Plan
Administrator. The Plan Administrator may extend the 60-day period where the
nature of the benefit involved or other attendant circumstances make such
extension appropriate. In connection with such review, the claimant or his or
her duly authorized representative may review pertinent documents and may submit
issues and comments in writing. The Plan Administrator shall make a decision
promptly, and not later than 60 days after the Program’s receipt of a request
for review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of a
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Program
provisions on which the decision is based.
14.
PARTICIPATION IN THE PROGRAM BY AFFILIATES

14.1    Adoption Procedure.
(a)    Each Affiliate shall participate in the Program and shall be bound by all
the terms, conditions and limitations of the Program except to the extent that
an Affiliate specifically determines by appropriate action of its board of
directors or noncorporate counterpart, as evidenced by a written instrument
executed by an authorized officer of such entity (approved by the board of
directors or noncorporate counterpart of the Affiliate) to reject participation
in the Plan and the Affiliate gives the Sponsor written notice of its rejection
of participation in the Plan within 30 days after such determination. The Plan
Administrator and the Affiliate may agree to incorporate specific provisions
relating to the


- 11 -

--------------------------------------------------------------------------------

        


operation of the Program that apply to the Affiliate. Each Affiliate that does
not reject participation in the Plan shall be conclusively presumed to have
adopted the Plan.
(b)    The provisions of the Program may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives the Sponsor written notice of its rejection
of the amendment within 30 days after the adoption of the amendment.
(c)    The provisions of the Program shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Sponsor and its employees, except that the power to appoint or otherwise
affect the Plan Administrator and the power to amend or terminate the Program
shall be exercised by the Sponsor. The Plan Administrator shall act as the agent
for each Affiliate that adopts the Program for all purposes of administration
thereof.
(d)    Any Affiliate may, by appropriate action of its board of directors or
noncorporate counterpart, terminate its participation in the Program. Moreover,
the Plan Administrator may, in its discretion, terminate an Affiliate’s
participation in the Program at any time.
(e)    The Program will terminate with respect to any Affiliate if the Affiliate
ceases to be an Affiliate or revokes its adoption of the Program by resolution
of its board of directors or noncorporate counterpart evidenced by a written
instrument executed by an authorized officer of the Affiliate. If the Program
terminates with respect to any Affiliate, the employees of that Affiliate will
no longer be eligible to be Participants in the Program.
(f)    The Program as maintained by the Affiliates shall constitute a single
Program rather than a separate Program of each Affiliate.
14.2    No Joint Venture Implied. The document which evidences the adoption of
the Program by an Affiliate shall become a part of the Program. However, neither
the adoption of the Program by an Affiliate nor any act performed by it in
relation to the Program shall ever create a joint venture or partnership
relation between it and any other Affiliate.
15.
MISCELLANEOUS

15.1    Program Not an Employment Contract. The adoption and maintenance of the
Program is not a contract between the Company and its employees that gives any
employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of the Company to terminate an employee’s
employment at any time with or without notice and with or without cause or to
interfere with an employee's right to terminate his or her employment at any
time.
15.2    Alienation Prohibited. No Benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a


- 12 -

--------------------------------------------------------------------------------

        


Participant, or to being taken or reached by any legal or equitable process in
satisfaction of any debt or liability of a Participant prior to its actual
receipt by the Participant. Any attempted conveyance, transfer, assignment,
mortgage, pledge, or encumbrance of the Benefits hereunder prior to payment
thereof shall be void.
15.3    Return of Benefits. An eligible employee shall be required to return to
the Company all severance pay and benefits (or portion thereof) that the Company
paid by mistake of fact, mistake of law, or contrary to the terms of the
Program. The Company shall have all remedies available at law for recovery of
such amounts.
15.4    Reemployment. In the event the Company reemploys an eligible employee
while the eligible employee is receiving severance pay or benefits under the
Program, severance pay and benefits shall cease as of his or her reemployment
date.
15.5    No Modifications of the Program Other Than by Amendment. No employee,
officer or director of the Company has the authority to alter, vary or modify
the terms of the Program, other than the Sponsor by means of an authorized
written amendment. No verbal or written representation contrary to the terms of
the Program and its written amendments shall be binding upon any person or
entity.
15.6    Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
15.7    Binding Effect. This Agreement shall be binding upon any successor of
the Company.
15.8    Arbitration. This Section relates solely to disputes involving claimants
who reside in the United States. Any controversy arising out of or relating to
the Program, including without limitation, any and all disputes, claims (whether
in contract, statutory or otherwise) or disagreements concerning the
interpretation or application of the provisions of the Program, (a “Covered
Claim”) shall be resolved by arbitration in accordance with the Employee Benefit
Plan Claims Arbitration Rules (“Rules”) of the American Arbitration Association
(the “AAA”) in effect at the initiation of the arbitration. All Covered Claims
shall be arbitrated on an individual basis and the Participant, or person
claiming through the Participant shall not have any right or authority to assert
or pursue any Covered Claims as a class action or derivative action of any sort.
In addition, notwithstanding anything to the contrary in the Rules (including
Rule 12 entitled “Grouping of Claims for Hearing” or this rule’s successor), a
Covered Claim by one Participant, or person claiming through the Participant,
shall not be grouped or consolidated with a Covered Claim by another
Participant, or person claiming through the Participant, in a single proceeding.
No arbitration proceeding relating to the Program may be initiated by either the
Employer or the Participant, or person claiming through the Participant unless
the claims review and appeals procedures specified in Section 13 have been
exhausted. The arbitration shall be administered by the AAA. Three arbitrators
shall hear and determine the controversy. Within 20 business days of the
initiation of an arbitration hereunder, the Employer and the Participant, or
person claiming through the Participant will each separately designate an
arbitrator, and within 20 business days of such selection, the appointed
arbitrators will


- 13 -

--------------------------------------------------------------------------------

        


appoint a neutral arbitrator from the panel of AAA National Panel of Employee
Benefit Plan Claims Arbitrators. All arbitrators shall be impartial and
independent. The award (including a statement of finding of facts) shall be made
promptly and no later than 45 days from the date of closing the hearings or, if
the hearing has been on documents only, from the date of transmittal of the
final statements and proofs to the arbitrator. The arbitrators shall have the
power to rule on their own jurisdiction, including any objections with respect
to the existence, scope, or validity of the arbitration agreement or to the
arbitrability of any claim or counterclaim, including a Covered Claim. The
decision of the arbitrators selected hereunder will be final and binding upon
both parties, and judgment on the award may be entered in any court having
jurisdiction. This arbitration provision is expressly made pursuant to, and
shall be governed by, the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or
replacement or successor statute). Nothing in this Section 15.8 shall be
construed to, in any way, limit the scope and effect of Section 11. In any
arbitration proceeding full effect shall be given to the rights, powers, and
authorities of the Committee under Section 11.
15.9    Contractual Statute of Limitations for Benefit Claims Disputes. This
Section relates solely to disputes involving claimants who reside in the United
States. Without limiting Section 15.8, a claimant may not bring any action
(whether litigation or arbitration) pertaining to a claim for benefits under the
Program following the earlier of the date that is (1) 365 days after the final
denial of his or her claim for benefits, or (2) the expiration of the
limitations period under Texas contract law (the applicable limitations period
under ERISA).
15.10    Venue. This Section relates solely to disputes involving claimants who
reside in the United States. Without limiting Section 15.8, venue for litigation
or arbitration concerning any dispute relating to a claim for benefits under the
Program or any claim of breach of fiduciary duty under ERISA with respect to the
Program will be in Harris County, Texas, and in the event of litigation, in the
United States District Court for the Southern District of Texas (Houston
Division).
15.11    Governing Law. All provisions of the Program shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
or other country law and except to the extent that the conflicts of law
provisions of the State of Texas would require the application of the relevant
law of another jurisdiction, in which event the relevant law of the State of
Texas will nonetheless apply.


- 14 -

--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the Sponsor has caused this instrument to be executed by its
duly authorized officer this 2nd day of August, 2018.
 
BAKER HUGHES, A GE COMPANY 


 
By: /s/ Harry Elsinga       
Title: Chief Human Resources Officer







- 15 -